Citation Nr: 1234973	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for a left knee disorder, to include a left knee replacement.

3.  Entitlement to service connection for a right hip disorder, to include a hip replacement, secondary to a left knee disorder.

4.  Entitlement to service connection for a left hip disorder, to include a hip replacement, secondary to a left knee disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in pertinent part, denied the Veteran's claims for service connection for a throat disorder, a left knee disorder, bilateral hip disorders to include as secondary to the left knee disorder.

The Veteran presented testimony before a decision review officer at the RO in August 2009.  The Veteran also testified before the undersigned at a January 2011 Video Conference hearing.  Transcripts of the hearings have been associated with the Veteran's VA claims folder. 

In March 2011, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has a current throat disorder as a result of an injury during active military service.  Specifically, he claims that during basic training, his drill sergeant choked him while performing a choke and hold maneuver, until he passed out.  He claims further that he complained of a sore throat following the incident, and was given some sort of yellow mouthwash, which has been determined to be Cepacol, and returned to training.  According to the Veteran, he returned to sick bay for three consecutive days, complaining of a sore throat, and each time, he was given more yellow mouthwash and sent back to training.  However, the Veteran also claims that on the third day, he was told that if he returned to sick bay, he would be recycled.  Consequently, the Veteran never returned to sick bay, but he contends that he continued to suffer from throat discomfort, which affected his sleep.  He also claims that he had a full body X-ray in 1978, which revealed a bone spur in his neck, and when he continued to have discomfort, an MRI was conducted in Dallas in 2004.  He did not indicate what the results of the claimed MRI were.

Service treatment records show that the Veteran complained of a sore throat on one occasion in October 1967.  He was prescribed Cepacol mouthwash.  The remainder of the service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a throat disorder and no throat disorder was diagnosed at the time of his discharge examination in April 1970.  

The post-service medical evidence of record does not show that the Veteran underwent a full body X-ray in 1978.  Furthermore, outpatient treatment records from the VA Medical Center in Dallas dated from August 2004 to September 2004 do not show any complaints or treatment for a throat condition or a bone spur in the neck.  

Outpatient treatment records from the VA Medical Center in Oklahoma City show that in October 2009, the Veteran reported experiencing a choking sensation since an injury in the military.  He was diagnosed at that time with "chronic intermittent choking problems" since an injury in the military.
VA treatment records from October 2009 to October 2011 do not show that the Veteran continued to be treated for choking problems, or that he was treated for or diagnosed with any other disorder related to his throat.

The Veteran was afforded a VA examination in July 2012 in response to his claim.  The Veteran again reported that he was choked by his drill sergeant during basic training, and that he had experienced a choking sensation since that time.  He also complained of coughing in his sleep, which woke him up, and trouble swallowing.  The examiner noted that the Veteran did not cough, clear his throat, or exhibit any trouble with his throat throughout the examination, and opined that, as there was no evidence of a current throat condition nor residuals of a throat condition on examination, the claimed throat condition was less than likely a result of any event and/or condition that occurred and/or expressed in service or within one year of discharge.

The examination report reflects no consideration of the aforementioned service treatment records showing complaints of a sore throat treated with Cepacol.  There is also no indication that the examiner considered the diagnosis of "chronic intermittent choking problems," made during VA treatment in October 2009.  For VA purposes a current disability is shown, if the disability was present at any time during the current appeal period.

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet.App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

A Veteran is presumed to have been in sound condition when enrolled for service, except for any disease or injury noted at the time of enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre- service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id at (b)(1); 38 U.S.C.A. §§ 1111, 1137 (West 2002).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there was an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease; however, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  If the disorder becomes worse during service and then improves due to in- service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111.

In order to rebut the presumption of sound condition under 38 U.S.C. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  

If the presumption of soundness is not rebutted, the claim is one for service connection rather than compensation based on aggravation.  Wagner.

The Veteran contends that his current left knee disability was aggravated during his active military service.  Specifically, he reported that he underwent surgery in 1963 or 1964, due to a torn cartilage in the left knee, and that after his surgery he had a cast put on his leg, from the ankle all the way up to the hip, for six weeks, but when the cast was removed, he was not given any physical therapy for the knee and was basically left with a stiff knee.  He reported further that he experienced left knee pain during basic training, which he reported to the medics, but he was told not to complain about the pain and was not given proper medical attention, which made the problems with his left knee worse.  See August 2009 RO hearing transcript and January 2011 Video Conference hearing transcript.

In his report of medical history completed in April 1967, at the time of his entrance into military service, the Veteran indicated that he had a "trick or locked knee."  He also reported that he had knee cartilage removed in 1963.  He denied locking, effusion or instability.  The service entrance examination report completed at the same time in April 1967 indicates that the Veteran had two four inch operation scars on the left knee.  However, his lower extremities were evaluated as normal, and no left knee disability was reported.  Service treatment records are negative for any evidence of complaints or treatment related to the left knee during active duty.  At the time of his discharge examination in April 1970, he again noted on his report of medical history that he had a trick or locked knee, and that he had cartilage removed from his left knee in 1963.  He continued to deny any locking or effusion, and it was noted that his condition had never required a profile.  The discharge examination report also notes that the Veteran had a 4 inch scar on the left knee, but again, his lower extremities were evaluated as normal, and no left knee disability was reported.

The Veteran has consistently reported that he injured his left knee prior to joining the military, and the report of his service entrance examination and report of medical history indicate that he had scars on his left knee from prior knee surgery.  However, there is no documentary evidence of record showing treatment for a left knee disability or injury prior to the Veteran's induction in 1967 to support the Veteran's allegations.  Furthermore, although the Veteran reported a pre-existing left knee injury and a history of left knee surgery during his entrance examination, there was no indication at that time that he had a current left knee disability or any residuals from his reported pre-service injury.  As such, the Board finds that the service records are not sufficient to determine whether the Veteran had a left knee disability at the time of his entrance into military service or whether any pre-existing injury had completely resolved.  

The Veteran was afforded a VA examination in July 2012 in response to his claim.  The examiner referred to the Veteran's left knee disability as a pre-existing left knee condition, but he did not indicate what clear and unmistakable evidence led him to the conclusion that the Veteran's left knee disability pre-existed his military service.  The examiner's opinion appears to be based entirely on the Veteran's reports that he had a cartilage injury to the left knee prior to service.  


A bare transcription of lay history, unenhanced by additional comment by the transcriber is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, the Board finds that the opinion is inadequate for rating purposes.

History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

As such, the Board has determined that VA has a duty to assist by seeking another medical opinion.  See 38 C.F.R. § 4.2 (2011).
 
The Veteran is hereby notified that it is the Veteran's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).

The Board further notes that the bilateral hip claims are inextricably intertwined with the left knee claim.  Thus, the left knee claim should be resolved before the hip claims can be resolved.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation].

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be returned to the examiner who performed the Veteran's July 2012 examinations.  


2.  The examiner should review the entire claims folder, including the service treatment records, again.  A diagnosis of a current throat disorder, including a disorder manifested by choking problems, should be confirmed or ruled out.  If a diagnosis is confirmed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that that the current disability had its onset in service or is otherwise the result of a disease or injury in service. 

The examiner should provide a rationale for all opinions and conclusions expressed.

The examiner should specifically address the Veteran's reports of initially manifesting symptoms of a throat disorder in service, and evidence in the service treatment records of treatment for a sore throat.

The examiner should also specifically address the diagnosis of "chronic intermittent choking problems," made during VA outpatient treatment in October 2009.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.  

A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

3.  Then, the examiner is asked to provide an opinion responding to the following questions: 

(A) What clear and unmistakable evidence is there that the Veteran had a left knee disability prior to entering active military service in April 1967?  If there is no such evidence, the examiner should so state.  The examiner should explain the basis for his conclusion, identifying the relevant evidence.

(B) If Veteran had a left knee disability prior to entering service, did the condition permanently increase in severity during his active military service from August 1967 to August 1970?  If not, the examiner should so state.  The examiner should explain the basis for his conclusion, identifying the relevant evidence.

(C) If there was a measurable increase in severity of a preexisting left knee disability during his active service, is this permanent increase in severity due to the natural progression of the condition?  A complete explanation should be provided.

(D) If, in the alternative, it is determined the Veteran did not have a preexisting left knee disability when entering active duty in April 1967, is it at least as likely as not (50 percent or more probable) that his current left knee disability is otherwise directly related to his military service? 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a rationale for all opinions and conclusions expressed.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.  If the Veteran's statements are discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note whether there is additional evidence that would permit the examiner to provide the needed opinion.

If an examiner who conducted the July 2012 examinations is unavailable, an appropriately qualified physician can respond to the above questions.  If a response cannot be made without further examination, such examination or examinations should be scheduled. 

4.  The agency of original jurisdiction should review the examination addendum or report to ensure that it contains all information and opinions requested in this remand.

5.  Thereafter, the AOJ should readjudicate the claims for service connection for a throat disorder, a left knee disorder, a right hip disorder, and a left hip disorder, in light of any evidence added to the record.  If any benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


